742 N.W.2d 356 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
George MARSHALL, Defendant-Appellant.
Docket No. 132985. COA No. 270359.
Supreme Court of Michigan.
December 28, 2007.
On order of the Court, the application for leave to appeal the November 28, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions to remand and for the appointment of counsel or extension of legal assistance agreement are DENIED.